DETAILED ACTION
This office action is in response to communications filed on 1/14/2021.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 15/719,023 filed on 09/28/2017, now US Patent 10,628,315, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/2/2020 and 1/14/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note - Abstract
Examiner notes the abstract is 146 words in length and acceptable.
Claim Objections
Claim(s) 4 and 11 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 4:
Claim 4 presents limitations that are close, but not identical, to limitations presented in claim 1.  At a cursory level, these limitations could be misconstrued as being rejectable under 35 USC 112.  For the benefit of the reader, the Examiner respectfully recommends that claim 4 be adjusted to more succinctly mesh with the similar portions of claim 1.
Claim 11:
The acronym “MACs” should be written out as “message authentication codes” in its first presentation.

Examiner’s Note – Allowable Subject Matter
Claims 1-20 overcome the prior art and would otherwise be allowable by overcoming the respective rejections under 35 USC 101 and the non-statutory double patenting rejection presented below. 
	The closest prior art Chhabra et al. (US 2015/0089173 A1) represents a preliminary effort by the inventive entity to introduce the technology of convertible pages and sections of memory which can be transformed from secure to non-secure memory and vice versa.  Chhabra et al. also provides exemplary processor implementations which could be used to execute this technology.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Specifically, instant claims 13, 14, 19, and 20 have an identical claim scope with patented claims 12, 14, 16, and 18, respectively, of US Patent 10,628,315.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
 Claim(s) 1, 3, 12, and 15-18 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by patented claim 5 (for instant claims 1 and 3), patented claim 12 (for instant claim 12), patented claim 13 (for instant claim 15), patented claim 15 (for instant claim 16), patented claim 16 (for instant claim 17), and patented claim 17 (for instant claim 18) of US Patent 10,628,315.
Claim(s) 2 and 4-11 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, and 18 of US Patent 10,628,315 in view of additional embodied claims of US Patent 10,628,315.
	Specifically, regarding instant claims 2 and 4-11, patented dependent claim 5 along with its intervening claims teaches the independent portion of the instant dependent claims.  However, this embodiment does not, but in US Patent 10,628,315 patented claim 2 (for instant claim 2), patented claim 4 (for instant claim 4), patented 
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the primary embodiment of US Patent 10,628,315 and the respective additional embodiments of US Patent 10,628,315, to modify the convertible secure memory storage system of the primary embodiment of US Patent 10,628,315 to include the respective additional embodiments of US Patent 10,628,315.  The motivation in each case constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435